PER CURIAM.
We find the motion for disqualification legally sufficient when the facts therein are taken as true.1 The motion should have been granted. Therefore, we grant the petition for writ of prohibition, and remand with directions to grant the motion for disqualification.
PETITION GRANTED.
SHARP, W., SAWAYA and PALMER, JJ., concur.

. The Respondent admits that the alleged facts, which must be assumed to be true, would give a reasonably prudent person a well-founded fear of not receiving a fair and impartial hearing.